                          Law Office Of Jillian T. Weiss, P.C.
                                           Attorneys at law
                                     76 Charles Street, No. 1E
                                     New York, New York 10014
                                              ------------
                                          (845) 709-3237
                                        FAX: (845) 684-0160

Jillian T. Weiss                                                      Joseph D. Williams
jweiss@jtweisslaw.com                                                 jwilliams@jtweisslaw.com
Direct Dial: (845) 709-3237                                           Direct Dial (917) 705-4333
Admitted in New York and New Jersey Only                              Admitted in New York Only


                                                                                       June 17, 2020

BY ECF
Honorable Dora L. Irizarry
United States District Judge
Eastern District of New York


       Re: Washburn v. Kingsborough Community College, et al.
             1:20-cv-00395 (DLI) (RLM)

Dear Judge Irizarry:

       I am writing to file a Letter Motion requesting an extension of time for the filing of a
response brief to the Defendants’ motion to dismiss in the above-entitled action.

       The current deadline for filing this brief is Thursday, June 18, 2020. No prior request for
extension of time has been made for the filing of this brief.

       Defense counsel has consented to a two week extension. Accordingly, Plaintiff respectfully
requests an extension of time of 14 days from the current deadline. If the Court approves, the new
deadline for filing the response brief would be July 2, 2020.

                       I thank the Court for its consideration of these requests.

                                               Respectfully submitted,

                                               s/ Jillian Weiss

                                               Jillian T. Weiss
                                               Attorney for the Plaintiff

Cc:    Rebecca G. Quinn (by ECF)
       Assistant Corporation Counsel
       The City of New York Law Department
